United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 07-1282
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of South Dakota.
Gail Burshiem,                         *
                                       *      [UNPUBLISHED]
            Appellant.                 *
                                  ___________

                             Submitted: September 7, 2007
                                Filed: October 4, 2007
                                 ___________

Before BYE, RILEY, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

       Gail Burshiem (Burshiem) pled guilty to obtaining controlled substances by
fraud, in violation of 21 U.S.C. §§ 843(a)(3) and 846, and was sentenced to four
years’ probation. Finding Burshiem violated the conditions of her probation, the
district court1 later revoked Burshiem’s probation and sentenced her to 9 months’
imprisonment and 12 months’ supervised release. On appeal, Burshiem’s counsel
moved to withdraw and filed a brief arguing the sentence imposed is unreasonable.
After reviewing the record and counsel’s brief, we conclude the court considered

      1
        The Honorable Karen E. Schreier, Chief Judge, United States District Court
for the District of South Dakota.
relevant 18 U.S.C. § 3553(a) factors and did not impose an unreasonable sentence.
See United States v. Tyson, 413 F.3d 824, 825 (8th Cir. 2005) (per curiam) (standard
of review). We therefore affirm, and we grant counsel’s motion to withdraw.
                       ______________________________




                                        -2-